Dove, J. Claimant sold to the Illinois Public Aid Commission during the months of March, June, and December, 1962, Thermo-Fax copy paper in the amount of $303.66. Because of the lapse of the appropriation from which said expenses could have been paid, claimant has now filed its claim in this Court for reimbursement. The report of the Department of Public Aid, signed by Gershom Hurwitz, Assistant to the Director, acknowledges that the supplies were purchased, and that “claimant is justly entitled to $303.66,” and, further, that “the bills were presented after the close of the biennium, which was too late for payment.” A written stipulation was entered into between claimant and respondent, by their respective attorneys, which, in part, is as follows: “Neither party objects to the entry of an order in favor of claimant, and against respondent, in the sum of $303.66.” This Court has held in numerous decisions that where the evidence shows that the only reason the claim was not paid was due to the fact that, prior to the time that a statement was presented, the appropriation lapsed, an award will be made. Thompson vs. State of Illinois, 24 C.C.R 487. Claimant, Thermo-Fax Sales, Inc., A Corporation, is, therefore, hereby awarded the sum of $308.66.